DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention of Group II (claims 11-19) in the reply filed on 5/10/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the apparatus claims are drawn to a system for monitoring and adjusting fuel flow to a gas turbine engine (including heating fuel in claim 20) but do not require the fuel to be in a supercritical state.  The method claims do require the fuel to be in a supercritical state.  Also, the LPG fuel in the apparatus claims is an intended use of the claimed apparatus, but is required in the method claims.  That is, the apparatus could use any gas turbine fuel (as long as it is capable of use with LPG fuel).  There is no requirement, as alleged by Applicant, that restrictions between apparatus and method claims rely on “mutual exclusivity” or a lack of overlap in scope.  Applicant’s argument that “nothing set forth in the Restriction Requirement establishes distinctness as required by MPEP Chapter 800” is unpersuasive because the appropriate analysis was expressly stated on page 1 of the Restriction Requirement.  Applicant’s argument that there is no serious search burden is unpersuasive because the range of prior art that is pertinent to the apparatus claims is much broader than the range of prior art that is pertinent to the method claims.  Thus the best art for the apparatus claims may not be found in a search for the method which requires the use of supercritical fuel.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are pending.  Claims 1-10 & 20 are withdrawn from consideration.  Claims 11-19 are examined below.




Claim Objections
Claims 12-19 are objected to because of the following informalities:  
	Regarding Claims 12-19:
The recitation “A LPG fuel…” (l. 1 in each dependent claim) is believed to be in error for - - The LPG fuel… - -.
		Regarding Claim 12:
The recitation “a storage tank to a gas turbine in a fuel” (l. 2) is believed to be in error for - - the storage tank to the gas turbine in the fuel - -.
		Regarding Claim 13:
			The recitation “or switched” (l. 3) is believed to be in error for - - or a switched - -.	
		Regarding Claim 14:
The recitation “the at least one sensor for sensing at least one property” (l. 3) is believed to be in error for - - the at least one sensor - -.
		Regarding Claim 15:
The recitation “sensor, each” (l. 3) is believed to be in error for - - sensor, respectively, each - -.
		Regarding Claim 16:
The recitation “obtaining the gas turbine sensed conditions and operational data” (l. 2) is believed to be in error for - - obtaining gas turbine sensed conditions and operational data - -.
The recitation “the sensed conditions” (l. 4) is believed to be in error for - - the gas turbine sensed conditions - -.
The recitation “a gas turbine fuel demand” (2nd to last line) is believed to be in error for - - the fuel demand - -.
The recitation “and steady state gas turbine conditions” (last line) is believed to be in error for - - and steady state operations of the gas turbine - -.
		Regarding Claim 18:
The recitation “pressure sensor, temperature” (l. 3) is believed to be in error for - - a pressure sensor, or a temperature - -.
The recitation “data on at least one property” (l. 4) is believed to be in error for - - data on the at least one property - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 11, the recitation “at least one of electrical nature or heat exchange nature” is vague and indefinite because (a) the term “nature” (used twice, equivalent to “type” as used in the claim) extends the scope of the claim terms so as to render the respective electrical and heat exchange heating sources indefinite (The addition of the word “type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955); see MPEP 2173.05(b)III E), and (b) given that a heating source is recited as performing the “converting,” some “heat exchange” is already inherent to the claim, so it is unclear whether the term “heat exchange” narrows the scope of the claim except as a broad option to distinguish from a possible “electrical” heating source. 
Further regarding Independent Claim 11, the recitation “sensing at least one property… the sensing providing data on the at least one property” is vague and indefinite because (a) “sensing” is not the same as “providing” and there is no separate “providing” step, so it is unclear how mere “sensing” can, by itself, cause a “providing” (sensing is merely the act of detection, providing is the act of making something available), and (b) it is unclear whether the at least one property is sensed or whether “data on the at least one property” is actually sensed but is merely indicative of the at least one property.
Regarding Dependent Claim 13, the recitation “at least one of a variable frequency drive or switched reluctance motor (VFD/SR)” is vague and indefinite because it is unclear whether the claim recites the variable frequency drive and the switched reluctance motor as a single unit (i.e. “VFD/SR”) or in the alternative (i.e. variable frequency drive or switched reluctance motor).
Regarding Dependent Claim 14, the recitation “sensing, by at least one sensor, at least one property of the liquid LPG fuel” is vague and indefinite because it is unclear whether the at least one property is related to the “at least one property” or the “data on the at least one property” from claim 11.
Regarding Dependent Claim 18, the recitation “a gas chromatograph/calorimeter” is vague and indefinite because it is unclear whether the claim recites the gas chromatograph and the calorimeter as a single unit or in the alternative.
Regarding Dependent Claim 19, the recitation “the converting further including heating liquid LPG fuel in a vaporizer/heat exchanger” is vague and indefinite because (a) it is unclear whether this replaces the converting step in claim 11 or is redundant (claim 11 requires converting “by a heating source” (the plain meaning of which requires heating using the heating source), the heating source including at least one of “electrical nature” or “heat exchange nature,” which inherently requires some sort of heat exchange), and (b) it is unclear whether the claim recites the vaporizer and the heat exchanger as a single unit or in the alternative. 
Dependent Claims 12 & 15-17 are rejected under 35 U.S.C. 112(b) for their dependence from claims rejected under 35 U.S.C. 112(b) above.

Allowable Subject Matter
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 11, the prior art fails to teach, in combination with the other limitations of the claim, controlling the converting the liquid LPG fuel from liquid LPG fuel to supercritical LPG fuel by the fuel and control system in response to a fuel demand of the gas turbine.
The closest prior art is Kamath 20160025339 and Ito JPH11210492A (copy attached).  Kamath teaches producing, and using, supercritical liquid natural gas (LNG) fuel (para. [0043]) in a gas turbine engine (Fig. 4) by way of a heating source (Fig. 8, HX 1 and HX 2).  Kamath teaches pumping the fuel as a liquid from a storage tank to the gas turbine in a fuel delivery sub-system (vaporization may occur in HX 1; para. [0091]), converting the fuel to supercritical fuel using a heat source including a heat exchanger (at least HX 1; paras. [0043] & [0091]), sensing properties of the fuel (at least temp sensor 432), and controlling the converting of fuel to supercritical fuel in response to a fuel demand (Fig. 7, the amount of fuel required will dictate the amount of fuel used/converted; para. [0032]).  Kamath, however, does not teach converting liquefied petroleum gas (LPG) fuel to a supercritical LPG fuel.  It is noted that LPG fuel is known to one skilled in the art to be distinct from LNG fuel: LNG fuel is primary composed of methane (see https://www.eia.gov/energyexplained/natural-gas/ accessed 5/20/2022) whereas LPG is primarily composed of propane, normal butane, and/or isobutane (see https://www.eia.gov/tools/glossary/index.php?id=Liquefied%20petroleum%20gases%20%28LPG%29 accessed 5/20/2022).  The critical points of natural gas and LPG are not the same.  For example, the critical point of methane is at 190.55 K and 4.595 MPa (see https://www.thermopedia.com/content/951/ accessed 5/20/2022) whereas the critical point of butane is at 425.16 K and 3.796 MPa (see https://www.thermopedia.com/content/607/ accessed 5/20/2022), the critical point of propane is at 369.9 K and 4.301 MPa (see https://www.thermopedia.com/content/1063/ accessed 5/20/2022), and the critical point of iso-butane is at 408.1 K and 3.647 MPa (see https://www.thermopedia.com/content/890/ accessed 5/20/2022).  It is noted that Kamath teaches the use of a cryogenic fuel (para. [0043]), whereas LPG is not a cryogenic fuel (LPG is liquefied using light pressure whereas LNG is produced using extremely low temperatures; see https://www.petro-online.com/news/analytical-instrumentation/11/breaking-news/whats-the-difference-between-lpg-and-lng/50495 accessed 5/20/2022).  There is no evidence to suggest that swapping Kamath’s LNG for LPG would permit Kamath’s system to operate as taught.  
Ito teaches converting liquid fuel to supercritical fuel via a pump 29 and heater 30 (p. 7 of English translation) and supplying the supercritical fuel to a gas turbine (Fig. 1).  Ito further teaches sensing properties of the fuel (pressure and temperature gauges 33, 32, respectively) and controlling the converting of the liquid fuel to supercritical fuel in response to fuel demand (pump 29 is driven when fuel is required; p. 9 of English translation).  Ito does not specify the type of liquid fuel used, however Ito does provide data on the critical point of the fuel (Fig. 3).  According to Fig. 3, the critical pressure is just below 2.5 MPa.  This is not consistent with the critical pressures for butane, propane, or iso-butane discussed above.  The critical pressure of Ito’s fuel is, however, consistent with that of kerosene, a common aviation fuel (critical point at 646 K and 2.4 MPa; see Li, Xunfeng, et. al., “Study of turbulent heat transfer of aviation kerosene flows in a curved pipe at supercritical pressure”, Applied Thermal Engineering, September 2010, p. 1847).  There is no evidence to suggest that swapping Ito’s liquid fuel (consistent with kerosene, but not expressly disclosed) for LPG would permit Ito’s system to operate as taught.
It was known to utilize LPG in supercritical form as a coolant, see e.g. Niergarth 20190218971 (para. [0044]), but the conversion of LPG in Niergarth is not controlled in response to a fuel demand and the coolant is not supplied as fuel to the gas turbine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741